PER CURIAM.
Mark Brooks ("Movant") appeals the motion court's judgment denying his motion to re-open his PCR proceedings. Finding that Movant has failed to demonstrate that the motion court clearly erred in denying his motion to re-open the PCR proceedings, we affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).